Name: 2010/327/: Commission Decision of 11 June 2010 amending the Annex to Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document C(2010) 3548) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  cooperation policy;  deterioration of the environment;  health;  animal product
 Date Published: 2010-06-12

 12.6.2010 EN Official Journal of the European Union L 147/5 COMMISSION DECISION of 11 June 2010 amending the Annex to Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document C(2010) 3548) (Text with EEA relevance) (2010/327/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Pursuant to Directive 96/23/EC, the inclusion and retention on the lists of third countries from which Member States are authorised to import animals and primary products of animal origin covered by that Directive, are subject to the submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances listed in that Annex. Those plans are to be updated at the request of the Commission, particularly when certain checks render it necessary. (2) Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (2) approves the residue monitoring plans submitted by certain third countries listed in the Annex to that Decision for the animals and primary animal products indicated in that list. (3) Botswana has submitted a residue monitoring plan to the Commission for equidae. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees concerning that plan in respect of equidae. Therefore, equidae should be included in the entry for Botswana in the list in the Annex to Decision 2004/432/EC. (4) Gambia has failed to submit a residue monitoring plan for aquaculture for the year 2009. Therefore, the relevant entry for Gambia should be deleted from the list in the Annex to Decision 2004/432/EC. Gambia has been informed accordingly. (5) A Commission inspection to India has revealed serious deficiencies concerning the implementation of the residue monitoring plan for milk and honey. Therefore, the entries for India concerning milk and honey should be deleted from the list in the Annex to Decision 2004/432/EC. India has been informed accordingly. (6) Moldova has submitted a residue monitoring plan to the Commission for honey. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees concerning that plan in respect of honey. Honey should therefore be included in the entry for Moldova in the list in the Annex to Decision 2004/432/EC. (7) The former Yugoslav Republic of Macedonia has submitted a residue monitoring plan to the Commission for swine, poultry, aquaculture, eggs, wild game and honey. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees concerning that plan in respect of those products. They should therefore be included in the entries for the former Yugoslav Republic of Macedonia in the list in the Annex to Decision 2004/432/EC. (8) Singapore has submitted a residue monitoring plan to the Commission for aquaculture. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees concerning that plan in respect of aquaculture products. Therefore, the entry for aquaculture for Singapore in the list in the Annex to Decision 2004/432/EC should be amended so as to delete the restriction of imports to fishery products made of raw aquaculture materials from EU Member States or EU approved third countries. (9) Uganda has submitted a residue monitoring plan to the Commission for honey and for aquaculture. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees concerning that plan to justify the inclusion of honey and aquaculture in the relevant entries for Uganda in the list in the Annex to Decision 2004/432/EC. (10) In order to avoid any disruption to trade, a transitional period should be laid down to cover consignments of aquaculture products from Gambia and honey from India which were dispatched for the Union before the date of application of this Decision. There is no need to provide such transitional arrangement for milk products from India as currently there is no import of such products from India into the European Union due to the fact that there are no listed milk product establishments in India from which import of milk products may be allowed. (11) Decision 2004/432/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/432/EC is replaced by the text in the Annex to this Decision. Article 2 For a transitional period until 1 August 2010, Member States shall accept consignments of aquaculture products from Gambia and consignments of honey from India provided that the importer of such products can demonstrate that they had been certified and dispatched respectively from Gambia and India and were on route to the Union before 15 June 2010. Article 3 This Decision shall apply from 15 June 2010. Article 4 This Decision is addressed to the Member States. Done at Brussels, 11 June 2010. For the Commission John DALLI Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) OJ L 154, 30.4.2004, p. 44. ANNEX The Annex to Decision 2004/432/EC is replaced by the following: ANNEX Code ISO2 Country Bovine Ovine/caprine Swine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra (1) X X X AE United Arab Emirates X AL Albania X X X AN Netherlands Antilles X (2) AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X BD Bangladesh X BR Brazil X X X X X BW Botswana X X X BY Belarus X (3) X X X BZ Belize X X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X (4) X X X X X X CM Cameroon X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X EC Ecuador X ET Ethiopia X FK Falkland Islands X X FO Faeroe Islands X GL Greenland X X X GT Guatemala X X HK Hong Kong X (2) X (2) HN Honduras X HR Croatia X X X X (3) X X X X X X X X ID Indonesia X IL Israel X X X X X X IN India X X IS Iceland X X X X X X X (2) IR Iran X JM Jamaica X X JP Japan X KG Kyrgyzstan X KR South Korea X LK Sri Lanka X MA Morocco X MD Moldova X ME Montenegro X X X X X X X MG Madagascar X MK The former Yugoslav Republic of Macedonia (5) X X X X (3) X X X X X X MU Mauritius X (2) X MX Mexico X X X X MY Malaysia X (6) X MZ Mozambique X NA Namibia X X X X NC New Caledonia X X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X X PF French Polynesia X PH Philippines X PN Pitcairn Islands X PY Paraguay X RS Serbia (7) X X X X (3) X X X X X X RU Russia X X X X (3) X X X X (8) X SA Saudi Arabia X SG Singapore X (2) X (2) X (2) X (2) X X (2) SM San Marino (9) X X X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X UG Uganda X X US United States X X X X X X X X X X X X UY Uruguay X X X X X X X X X VE Venezuela X VN Vietnam X YT Mayotte X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Initial residue monitoring plan approved by veterinary sub-group EC-Andorra (in accordance with Decision No 2/1999 of the EC-Andorra Joint Committee) (OJ L 31, 5.2.2000, p. 84). (2) Third countries using only raw material either from other approved third countries or from European Union Member States for food production. (3) Export of live equidae for slaughter (food producing animals only). (4) Only ovine animals. (5) The former Yugoslav Republic of Macedonia; provisional code which does not prejudge in any way the definitive nomenclature for this country, which is currently under discussion at the United Nations. (6) Peninsular (western) Malaysia only. (7) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (8) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (9) Monitoring plan approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee (OJ L 238, 13.9.1994, p. 25).